Title: To John Adams from James Mease, 20 August 1792
From: Mease, James
To: Adams, John



Honored Sir
Philadelphia August 20th 1792

I have taken the liberty of presenting you with a Copy of my inaugural dissertation which I published and defended on taking my Doctors degree in our University last May.  It appears in very nearly the original dress in which it wore, on being presented in manuscript for approbation or rejection to the professors having had but little time to pay any attention in correcting it. Considerable allowances must therefore be made for the inelegance of style, or choice of words, which appear in the work,—At the request of my friends, and in pursuance of my own inclination I have settled in this City, and if business continues to increase in the same proportion as it has began, I shall have no reason to complain.  This you no doubt will think a bad sign, but as it happens that people will be sick, it is well that I have my share of the business.
I hope Sir you will excuse the liberty I have taken in thus addressing you.  Had not an absence from this City, and numerous avocations prevented me, I should have taken that liberty before. Be pleased to accept of my most grateful thanks for the attention you paid me, in the application to the secretary at War.  You no doubt haven seen by the papers that I resigned the commission,.—
To Mrs Adam’s my best respects are likewise due for the politeness she has always shewn me—I am sincerely sorry that the air of our City has so far disagreed with her as to induce her to forsake it altogether.  Please to present my compliments to Miss Smith.—
With every sentiment of / respect, I am Honored Sir / you obliged, & very humble servant

James Mease